Citation Nr: 0910281	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, claimed as secondary to the service-connected 
diabetes mellitus disability.

2.  Entitlement to an increased evaluation in excess of 20 
percent for lumbosacral strain.

3.  Entitlement to an increased evaluation in excess of 10 
percent for diabetic peripheral neuropathy, right leg.

4.  Entitlement to an increased evaluation in excess of 10 
percent for diabetic peripheral neuropathy, left leg.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972, during the Vietnam Era.  His DD-214 indicates that he 
served in Vietnam from October 19, 1970, to October 21, 1971, 
and was awarded a Bronze Star Medal, a Vietnam Service Medal 
with two bronze service stars, and a Republic of Vietnam 
Campaign Medal.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
erectile dysfunction, and denied entitlement to an increased 
evaluation for the Veteran's service-connection lumbosacral 
strain, and diabetic peripheral neuropathy of the right and 
left leg disabilities.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.

By way of history, in August 1999, the Veteran filed an 
increased evaluation claim in excess of 10 percent disabling 
for his service-connected lumbar spine disability due to a 
worsening of the disability.  See August 1999 "Statement in 
Support of Claim," VA Form 21-4138.  In a March 2000 rating 
decision, the RO denied the Veteran's increased evaluation 
claim.  The Veteran perfected an appeal of such decision by 
submitting a timely notice of disagreement (received in June 
2000) and a timely substantive appeal (received in August 
2001, after the July 2001 statement of the case was issued).  
Before the Veteran's appeal for entitlement to an increased 
evaluation his service-connected lumbar spine disability was 
transferred to the Board, the agency of original jurisdiction 
received written notification from the Veteran that he wished 
to withdraw the appeal.  The criteria for withdrawal of the 
appeal was met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).  Subsequently, in an August 2002 
rating decision, the RO increased the Veteran's evaluation 
for his service-connected lumbar spine disability to 20 
percent disabling because medical evidence showed worsening 
of his disability.  The Veteran perfected an appeal for this 
issue, requesting an increased evaluation in excess of 20 
percent, which is currently on appeal.      

The issues of entitlement to increased evaluations for 
lumbosacral strain, and diabetic peripheral neuropathy of the 
right leg and the left leg, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran's erectile dysfunction disability is related to 
his service-connected diabetes mellitus disability.  


CONCLUSION OF LAW

Erectile dysfunction is not proximately due to or the result 
of the veteran's service-connected diabetes mellitus 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the appellant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a November 2005 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim, and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
appellant with notice of what information and evidence not 
previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to a February 2007 notice letter, the RO 
advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Further, if the VA determines that VA medical examinations or 
opinions are necessary to decide a claim, the VA must provide 
such examination.  38 C.F.R. 
§ 3.159(c)(4).  A VA medical examination is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Id.    

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs; VA medical records; private medical records; 
and the statements of the Veteran, his representative, and 
family members and friends observing his condition.  The 
Veteran was provided and underwent a Compensation and Pension 
(C&P) genitourinary examination in January 2006, at the VA 
Medical Center (VAMC) in Biloxi, Mississippi, regarding his 
erectile dysfunction, claimed as secondary to his service-
connected diabetes mellitus disability.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Legal Criteria and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 
52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)).  
The intended effect of this amendment is to conform VA 
regulations to the Allen decision.  Id.  Because VA has been 
in compliance with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

The Veteran asserts that he is entitled to service connection 
for erectile dysfunction.  He does not assert and the 
evidence does not show that he developed erectile dysfunction 
during service.  Rather, the Veteran attributes his erectile 
dysfunction to his service-connected diabetes mellitus 
disability.  See Veteran's "Statement in Support of Claim," 
VA Form 21-4138, received August 2005.

By way of history, as noted, the Veteran served in Vietnam 
from October 19, 1970, to October 21, 1971.  See Veteran's 
DD-214.  Post-service, the Veteran was diagnosed with stage 
II diabetes.  See January 2000 Outpatient Clinic Report, 
Outpatient Clinic, Panama City Beach, Florida; May 2002 VA 
Peripheral Nerve Examination Report.  Service connection is 
currently in effect for the Veteran's diabetes mellitus 
disability, as a result of herbicide exposure in Vietnam.  
See January 2002 Rating Decision.

The Veteran's STRs are negative for any complaints, 
treatment, or diagnoses of  erectile dysfunction.  The first 
post-service evidence showing an indication of erectile 
dysfunction is a January 2006 VA Genitourinary Examination 
Report.  The Veteran stated that he received testosterone 
injections for hypogonadism, and was able to have vaginal 
penetration with ejaculation.  The Veteran also reported that 
he does not receive implants, a pump, or counseling, and 
never had dialysis, fistula or testicular atrophy.  The VA 
examiner noted that the Veteran does not take any other 
medications for erectile dysfunction due to hypogonadism, and 
that the Veteran has smoked since the age of 20.  After a 
through review of the Veteran's claims file, the examiner 
assessed erectile dysfunction secondary to hypogonadism.  The 
January 2006 examiner also opined that she "would have to 
resort to speculation to state that [the Veteran's] erectile 
dysfunction is secondary to diabetes because of the 
hypogonadism and the Veteran's history of smoking which can 
cause erectile dysfunction."  See January 2006 VA 
Genitourinary Examination Report.  Service connection  cannot 
be granted on the basis of pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.      

The claims file contains no other post-service treatment 
records with complaints, treatment, or diagnoses of erectile 
dysfunction. 

In light of the above evidence, the Board finds that the 
Veteran's erectile dysfunction is not proximately due to or 
the result of his service-connected diabetes mellitus 
disability, or otherwise related to active service.      

The Board notes that the only evidence relating the Veteran's 
erectile dysfunction to his service-connected diabetes 
mellitus disability is his own statements.  Although the 
Veteran is competent to describe his symptomatology (see 
Layno v. Brown, 6 Vet. App. 465, 469 (1994)) and believes 
that his erectile dysfunction is related to his service-
connected diabetes mellitus disability, his opinion as to 
medical matters is without probative value because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).

As the preponderance of the evidence is against findings that 
the Veteran's erectile dysfunction is proximately due to his 
service-connected diabetes mellitus disability, the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (citing Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990)).


ORDER

Entitlement to service connection for erectile dysfunction, 
claimed as secondary to the service-connected diabetes 
mellitus disability, is denied.


REMAND

The Veteran seeks an increased evaluation in excess of 20 
percent for his lumbar spine disability, and increased 
evaluations in excess of 10 percent each for his diabetic 
peripheral nerve disabilities.  Further development is 
necessary prior to analyzing the claims on the merits.      

Review of the record reveals that the Veteran last underwent 
a VA examination of the spine and peripheral nerve in January 
2006, and the record contains subsequent statements from the 
Veteran to the effect that his lumbar spine and diabetic 
peripheral nerve disabilities have worsened.  Thus, the Board 
finds that a more contemporaneous VA examination is needed in 
order to assess the current severity of the Veteran's 
service-connected lumbosacaral strain and diabetic peripheral 
neuropathy of the right and left lower extremity 
disabilities.  The fulfillment of the duty to assist requires 
a thorough and contemporaneous medical examination that 
considers prior medical examinations and treatment in order 
to conduct a complete evaluation of the veteran's claim.  38 
C.F.R. § 4.2 (2008).  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2008).

Further, during the pendency of this appeal, the Court issued 
a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which held in part that VA's duty to notify an 
appellant seeking an increased evaluation included advising 
the appellant that, to substantiate a claim, the appellant 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
appellant's employment and daily life.  Further, if the 
Diagnostic Code under which the appellant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the appellant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
appellant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the appellant.  
Additionally, the appellant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  In this 
case, such notice has not been provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO should 
comply with the Vazquez- Flores ruling, 
and advise the Veteran to submit evidence 
that his disabilities have worsened, 
including the effect an increased 
worsening of the disabilities has on 
employment and daily life, and provide 
notice of the criteria necessary under 
the appropriate Diagnostic Codes to 
establish entitlement to an increased 
evaluation.

2.  Initially, the AMC/RO should obtain 
and associate with the claims file all 
medical records from the VA Outpatient 
Clinic in Panama City Beach, Florida, 
and the VAMC in Biloxi, Mississippi, 
dated from 2007 to the present, 
regarding the Veteran's lumbar spine 
and peripheral neuropathy disabilities. 

To the extent there is an attempt to 
obtain records that is unsuccessful, 
the claims file should contain 
documentation of the attempts made.  
The Veteran and his representative 
should also be informed of the negative 
results, and should be given an 
opportunity to obtain the records.        

3.  After completion of the above-
requested development, the Veteran should 
be afforded VA examinations to determine 
the current nature and extent of his 
service-connected lumbar spine disability 
and his service-connected diabetic 
peripheral neuropathy of the right and 
left lower extremity disabilities.    

The claims folder should be reviewed by 
the examiner prior to the examination.  
All appropriate tests and studies, 
including but not limited to x-ray, MRI 
and/or nerve conduction studies, should 
be conducted in conjunction with the 
examination.

During examination of the lumbar spine, 
the examiner is specifically requested to 
describe applicable ranges of lumbar 
spine motion (flexion, extension and 
rotation) in terms of degrees.  

The examiner should indicate (a) whether 
there is ankylosis of the entire spine, 
the thoracolumbar spine, or the cervical 
spine, and if so, whether the ankylosis 
is favorable or unfavorable, and (b) 
whether there is intervertebral disc 
syndrome (IDS), and if so, if the IDS is 
severe with only intermittent relief from 
recurring attacks, or incapacitating 
episodes having a total duration of four 
weeks or more during the last 12 months.      

The examiner should also comment on the 
effects of pain, weakness and 
exacerbating episodes on range of motion 
and functionality.

During examination of the peripheral 
nerves, the examiner is specifically 
requested to identify and describe in 
detail all manifestations of the 
Veteran's right and left lower 
extremity diabetic peripheral 
neuropathy. 

The examiner should identify any 
neurological findings related to the 
service-connected diabetic peripheral 
neuropathy disabilities and fully 
describe the extent and severity of 
those symptoms.  The specific nerve(s) 
affected should be specified, together 
with the degree of paralysis caused by 
the service-connected disabilities 
(i.e., mild, moderate, or severe 
incomplete paralysis; or complete 
paralysis).

The examiner should also discuss the 
effects of the service-connected lumbar 
spine and diabetic peripheral 
neuropathy disabilities on the 
Veteran's employment and activities of 
daily living, if any.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

4.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's increased 
evaluation claims for lumbosacral strain 
and diabetic peripheral neuropathy of the 
right and left lower extremities, taking 
into account any newly obtained evidence.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so informed.  The purpose of this REMAND is to ensure 
compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


